Title: To Benjamin Franklin from the Comtesse de Golowkin, [after 19 November 1781]
From: Golowkin, Wilhelmina von Mosheim, comtesse de
To: Franklin, Benjamin


[after November 19, 1781]
Mr. le Baron de Blome arive chez moi, mon bon Papa, et m’apporte les bonnes nouvelles venûes par Mr. de Lauzun, je vous en felicite de tout mon Coeur, et de toute mon ame, et j’aurois ètè vous embrasser moi même, si je ne partois dans ce moment pour Paris, ou je resterai 2 jours, à mon retour je me dedommagerai.
Je vous prie, Mon cher Papa de me confier pour un moment la Carte que Mr. Le Veillard avoit hier de la Maniere dont Cornwallis ètoit enveloppè. Je vous la renverrai dans l’instant, vous feriés un plaisir extrême à Mr. de Blome, et à moi.

Je vous embrasse mille fois tendrement mon cher et bon Papa.
 
Addressed: à Monsieur / Monsieur Le docteur / Francklin
